 Case 3:17-cv-02345-B-BT Document 33 Filed 04/01/19               Page 1 of 5 PageID 180



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

NICHOLAS LACKEY,                            §
          Plaintiff,                        §
                                            §
VS.                                         §          CIVIL ACTION NO.
                                            §          3:17-CV-02345-B
ABEL SALAZAR and AUSTIN                     §
PALMER,                                     §
          Defendants.                       §
                                            §



          DEFENDANTS ABEL SALAZAR AND AUSTIN PALMER’S MOTION
                        FOR SUMMARY JUDGMENT


TO THE HONORABLE JUDGE OF THE COURT:

       COME NOW Defendants Abel Salazar and Austin Palmer, pursuant to Fed.R.Civ.P.

56(c), and move for summary judgment in their favor.

                                        I.
                          COMPLIANCE WITH LOCAL RULE 56.3

       All contents required under Local Rule 56.3(a) will be set forth in this motion or brief

filed in support of this motion.

                                         II.
                               PROCEDURAL BACKGROUND

       This civil rights action was filed under 42 U.S.C. §1983 by Plaintiff Nicholas Lackey

(“Lackey”) on September 1, 2017. (Doc. 1). Lackey brought suit against Defendants Abel

Salazar and Austin Palmer (collectively referred to herein as “Defendants” or “deputies”).

Lackey alleges that he was subjected to excessive force by Defendants Abel Salazar and Austin

Palmer during his stop and arrest on September 22, 2015.



DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT - PAGE 1
 Case 3:17-cv-02345-B-BT Document 33 Filed 04/01/19                  Page 2 of 5 PageID 181



       In their Answer, the deputies raised the affirmative defense of qualified immunity. (Doc.

4, pp. 5-6; Doc. 5, pp. 4-5). On November 9, 2017, the deputies filed a Motion to Stay Discovery

and a Motion for a Rule 7(a) Reply tailored to each officer’s qualified immunity defense

pursuant to Fed. R. Civ. P. 7(a)(7). (Docs. 8, 9). The Court required Lackey to file a Rule 7(a)

Reply to the Officers’ affirmative defense of qualified immunity, which was filed on January 9,

2018. (Docs. 7, 14, 15). On January 22, 2018, the deputies filed a Rule 12(c) Motion to Dismiss

for failure to state a claim for excessive use of force claim and sufficient facts to overcome the

Officers’ entitlement to qualified immunity. (Doc. 16). The Motion to Dismiss was denied on

July 17, 2018 (Docs. 22, 27).


                                       III.
                         GROUNDS FOR SUMMARY JUDGMENT

       Defendants file the instant motion for summary judgment on the issue of whether the

Officers are entitled to qualified immunity, which includes the following:

       1.      The evidence in the summary judgment record fails to raise a genuine issue of

material fact about whether Defendants Abel Salazar and Austin Palmer used excessive force

against Lackey. At the time of his arrest, Lackey pushed Deputy Salazar’s hand away when he

was trying to open the vehicle door, held onto the steering wheel and other items in the car,

attempted to climb into the back seat when the deputies did not know his intentions or whether

there were any weapons in the back seat, and struggled with the deputies in the confined space of

the vehicle for over four minutes.

       2.      The evidence in the summary judgment record fails to raise a genuine issue of

material fact as to excessive force because Lackey cannot establish that his injuries arose directly

and only from a use of force that was clearly excessive. At the time of his arrest, Lackey was




DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT - PAGE 2
 Case 3:17-cv-02345-B-BT Document 33 Filed 04/01/19                   Page 3 of 5 PageID 182



actively resisting, holding onto the steering wheel and other parts of the vehicle. He even tried to

get into the back seat of the vehicle after struggling out of the hold of the officers who had gotten

him partially out of the vehicle. Injuries arising from Lackey, for example, holding onto the

steering wheel and other parts of the vehicle, are not directly and only from a use of force that

was clearly excessive. Likewise, injuries arising from Lackey pulling out of an officer’s hold or

trying to get into the backseat of the car as the officer is holding on to him are not directly and

only from a use of force that was clearly excessive. Additionally, some of the injuries Lackey

pleads are de minimis injuries such as contusions and neurapraxia.

       3.      The evidence in the summary judgment record fails to raise a genuine issue of

material fact about whether Defendant Palmer used excessive force against Lackey by pulling his

hair or putting him in a hold. Deputy Salazar admits that he was the one who pulled Lackey’s

hair when he reflexively reached for Lackey when Lackey tried to jump into the backseat of the

car because he did not know if there was a weapon in the back of the car. Deputy Salazar also

admits that he was the one to put Lackey in a hold to get control over him, placing his arms

around Lackey’s upper chest area in order to restrain Lackey after a prolonged struggle inside the

vehicle.

       4.      In the alternative, the summary judgment evidence fails to establish that any use

of force by Deputy Palmer and Deputy Salazar was objectively unreasonable and violated

Lackey’s constitutional rights pursuant to clearly-established law. Accordingly, Deputy Palmer

and Deputy Salazar are entitled to qualified immunity as a matter of law.

                                       IV.
                            SUMMARY JUDGMENT EVIDENCE

       Defendants rely on the following in support of their Motion for Summary Judgment:




DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT - PAGE 3
 Case 3:17-cv-02345-B-BT Document 33 Filed 04/01/19                     Page 4 of 5 PageID 183



                  Plaintiff’s Complaint (Doc. 1);
                  Defendants Answers (Docs 4, 5), as it relates to Plaintiff’s Rule 7(a) Reply; and
                  Plaintiff’s Rule 7(a) Reply (Doc. 15).

        Defendants also rely on the following exhibits:

               Exhibit 1: Affidavit of Deputy Abel Salazar. (App. 1-5).

               Exhibit 2: Affidavit of Deputy Austin Palmer. (App. 6-9).

               Exhibit 3: Business Records Affidavit of the Dallas County Sheriff’s Department
                     with following attached records (App.10-11):

                   Attachment 3-A: Deputy Salazar Dashcam Video, dated September 22, 2015.
                   (App.12);

                   Attachment 3-B: Deputy Palmer Dashcam Video, dated September 22, 2015.
                   (App.13);

                   Attachment 3-C: Offense Report for the September 22, 2015 incident involving
                   Nicholas Lackey. (App.14-22); and

                   Attachment 3-D: Texas Department of Public Safety certified abstract record for
                   Nicholas Lackey. (App.23-25).

               Exhibit 4: Report And Recommendation of United States Magistrate Judge, adopted
                     in the Judgment of the court on July 17, 2018,Western District of Texas, Case
                     5:15-cv-00771-FB, Doc. 52, in Raycheal Piper v. Nathn J. Preston, 2018 WL
                     3193819 (W.D. Tex, 2018). (App.26-33).

                                                 V.
                                               PRAYER

        WHEREFORE, PREMISES CONSIDERED, Defendants Abel Salazar and Austin

Palmer pray this Court grant summary judgment in their favor and enter a judgment dismissing

this action.

                                                     Respectfully submitted,

                                                     JOHN CREUZOT
                                                     CRIMINAL DISTRICT ATTORNEY

                                                     /s/ Barbara S. Nicholas_____________
                                                     BARBARA S. NICHOLAS


DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT - PAGE 4
 Case 3:17-cv-02345-B-BT Document 33 Filed 04/01/19                  Page 5 of 5 PageID 184



                                                  ASSISTANT DISTRICT ATTORNEY
                                                  TEXAS BAR NO. 24032785
                                                  Barbara.Nicholas@dallascounty.org
                                                  CIVIL DIVISION
                                                  ADMINISTRATION BUILDING, 5TH FLOOR
                                                  411 ELM STREET, SUITE 500
                                                  DALLAS, TEXAS 75202-3384
                                                  (214) 653-6017
                                                  (214) 653-6134 (FAX)

                                                  and

                                                  TAMMY J. ARDOLF
                                                  ASSISTANT DISTRICT ATTORNEY
                                                  TEXAS BAR NO. 90001536
                                                  Tammy.Ardolf@dallascounty.org
                                                  FEDERAL LITIGATION SECTION
                                                  FRANK CROWLEY COURTS BLDG
                                                  133 N. RIVERFRONT, LB 19
                                                  DALLAS, TEXAS 75207-4399
                                                  (214) 653-3690
                                                  (214) 653-2899 (FAX)

                                                  ATTORNEYS FOR DEFENDANTS
                                                  ABEL SALAZAR AND AUSTIN PALMER




                                 CERTIFICATE OF SERVICE

       In accordance with the Rule 5(b)(2)(E) of the Federal Rules of Civil Procedure and Local

Rule 5.1(d), I hereby certify that a true and correct copy of the foregoing instrument has been

served upon the parties by its electronic filing on April 1, 2019.


                                                  /s/ Barbara S. Nicholas_____________
                                                  BARBARA S. NICHOLAS




DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT - PAGE 5
